 



Exhibit 10.18
FOURTH AMENDMENT
TO
REVOLVING CREDIT AGREEMENT
     THIS FOURTH AMENDMENT is effective as of September 30, 2005 and made by and
between Financial Institutions, Inc., a New York corporation having its head
office at 220 Liberty Street, Warsaw, New York 14569 (the “Borrower”) and
Manufacturers and Traders Trust Company, a New York banking corporation, having
its principal banking office at One M&T Plaza, Buffalo, New York 14023 (the
“Bank”).
     WHEREAS, Bank, at Borrower’s request, has made available to Borrower a Five
Million Dollar ($5,000,000.00) revolving credit facility (the “Revolving Loan”),
which Loan was made pursuant to the terms and conditions contained in that
certain Revolving Credit Agreement, dated as of April 25, 2001, by and between
Borrower and Bank (the “Original Agreement”); and
     WHEREAS, Bank, at Borrower’s request, agreed to extend the term of the
Original Agreement and increase the amount of the Loan to Ten Million Dollars in
accordance with the provisions of that certain First Amendment to Revolving
Credit Agreement, dated as of July 3, 2002, by and between Borrower and Bank
(the “First Revolver Amendment”); and
     WHEREAS, Bank, at Borrower’s request, agreed to make available to Borrower
a Twenty-Five Million Dollar ($25,000,000.00) term loan facility (the “Term
Loan”) pursuant to the terms and conditions of contained in that certain Term
Loan Agreement, of dated as of December 15, 2003, by and between Borrower and
Bank (the “Term Loan Agreement”), subject to a decrease in the amount of the
Revolving Loan and the amendment of certain covenants contained in the Original
Agreement as amended by the First Revolver Amendment, in accordance with the
provisions of that certain Second Amendment to Revolving Credit Agreement, dated
as of December 15, 2003, by and between Borrower and Bank (the “Second Revolver
Amendment”); and
     WHEREAS, Bank, at Borrower’s request, agreed to further extend the term of
the Revolving Loan subject to the amendment of certain covenants contained in
the Original Agreement as amended by the First Revolver Amendment and the Second
Revolver Amendment, in accordance with the provisions of that certain Third
Amendment to Revolving Credit Agreement, dated as of May 25, 2005, by and
between Borrower and Bank (the Original Agreement, as amended by the First
Revolver Amendment, the Second Revolver Amendment and the Third Amendment to
Revolving Credit Agreement, the “Amended Agreement”);
     NOW, THEREFORE, in consideration of the premises herein contained, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:
     1. Termination Date.
          The definition of “Termination Date” contained in Section 1.1 of the
Amended

-1-



--------------------------------------------------------------------------------



 



Agreement is hereby amended in its entirety as follows:
“Termination Date. April 30, 2007 or such earlier date on which the commitment
to make loans is terminated or the Commitment Amount is reduced to zero in
accordance with the terms hereof.”
     2. Nonperforming Assets Ratio.
          Section 6.7 of the Amended Agreement is hereby deleted and replaced in
its entirety as follows:
          a6.7. Nonperforming Assets to Total Loans and Other Real Estate Ratio.
The Borrower shall not permit its Nonperforming Assets to Total Loans and Other
Real Estate Ratio to be greater than 5.00%. As used in this Section 6.7,
“Nonperforming Assets to Total Loans and Other Real Estate Ratio” means the
ratio of (A) “Nonperforming Assets” to (B) the sum of (i) “Total Loans”, plus
(ii) “Other Real Estate”; “Nonperforming Assets” means the Consolidated loans,
leases and other assets of the Borrower that are not accruing interest or are
90 days or more past due in the payment of principal or interest, plus
Consolidated “other real estate owned” by the Borrower (“Other Real Estate”);
and “Total Loans” means the Consolidated principal of loans made by Borrower to
unrelated third parties; in each case as shown on the Consolidated financial
statements of Borrower, prepared in accordance with FFIEC requirements.@
     3. Minimum Tangible Common Equity.
          Section 6.9 of the Amended Agreement is hereby deleted and replaced in
its entirety as follows:
          “6.9. Minimum Tangible Common Equity. The Borrower shall not permit
its Tangible Common Equity to be less than $100,000,000.00, as of 9/30/05 and
12/31/05. The minimum amount of Tangible Common Equity specified in the
immediately preceding sentence shall increase $4,000,000.00 at each succeeding
year end thereafter. By way of example, the mimimum Tangible Common Equity shall
be $104,000,000.00 as of 12/31/06, and $108,000,000.00 as of 12/31/07. As used
in this Section 6.9, “Tangible Common Equity” means the difference between
(A) the Consolidated stockholder equity in the Borrower, including, but not
limited to, accumulated other comprehensive income accounted for under FASB 115
as gains or losses on securities held for sale, minus (B) the sum of (i) the
Consolidated preferred stockholder equity in the Borrower, and (ii) the
Consolidated goodwill and intangibles of the Borrower; in each case as shown on
the Consolidated financial statements of Borrower, prepared in accordance with
FFIEC requirements.”
     4. Debt Service Coverage Ratio.
          Section 6.10 of the Amended Agreement is hereby deleted and replaced
in its entirety as follows:

-2-



--------------------------------------------------------------------------------



 



          “6.10. Debt Service Coverage Ratio. The Borrower shall not permit, on
a “Rolling Four-Quarter Basis”, the ratio of (A) the Consolidated net income of
the Borrower, during any such fiscal period, as shown on the Consolidated
financial statements of Borrower, prepared in accordance with FFIEC
requirements, to (B) the total of (i) the installments of all principal payable
by the Borrower in connection with any indebtedness or other obligation required
to be paid during the next four fiscal quarters and arising from the borrowing
of any money or the deferral of the purchase price of any asset and (ii) the
total interest expense of the Borrower thereon during such next four fiscal
quarters, calculated on the basis of the interest rate(s) applicable to such
principal obligations as of the end of the last fiscal quarter included in the
Rolling Four-Quarter Basis, in each case excluding the one-time costs associated
with the Borrower’s consolidation of it’s four subsidiary banks into one, and as
shown on the financial statements of Borrower, prepared in accordance with FFIEC
requirements, to be less than the following for the specified measurement date:

         
9/30/05
    1.25 to 1.00   
12/31/05 through 9/30/06
    1.75 to 1.00   
12/31/06 and thereafter
    1.35 to 1.00.  

The measurements for 9/30/05, 12/31/05 and 3/31/06 shall exclude Borrower’s
second quarter 2005 loss of $11,965,000.00. The measurements for 9/30/05,
12/31/05, 3/31/06 and 6/30/06 shall exclude Borrower’s third quarter 2005
after-tax gain on the sale of assets of $5,539,000.00. As used in this
Section 6.10, “Rolling Four-Quarter Basis” means a basis using the most recently
completed four (4) full consecutive fiscal quarters of Borrower which precede
and include the date on which the Debt Service Coverage Ratio is calculated.”
     5. Limitation on Indebtedness.
          A new Section 6.11 is hereby added to the Amended Agreement, as
follows:
          “6.11 Limitation on Indebtedness. Without the Bank’s prior written
consent, the Borrower shall not at any time create, incur or assume, or become
or be liable (directly or indirectly) in respect of, any Indebtedness, other
than Indebtedness arising under or contemplated by this Agreement. For purposes
of this Agreement, “Indebtedness” shall mean any obligation of Borrower which,
in accordance with GAAP, would be classified as indebtedness upon Borrower’s
balance sheet including any footnote thereto prepared at such time and, in any
event shall include, without limitation, and without duplication: (i) all
indebtedness of arising or incurred under or in respect of (A) any guaranties
(whether direct or indirect) by Borrower of the indebtedness, obligations or
liabilities of any other person or entity, or (B) any endorsement by Borrower of
any of the indebtedness, obligations or liabilities of any other person or
entity, or (C) the discount by Borrower, with recourse to Borrower, of any of
the indebtedness, obligations or liabilities of any other person or entity.”

-3-



--------------------------------------------------------------------------------



 



     6. No Adverse Change.
          A new Section 6.12 is hereby added to the Amended Agreement, as
follows:
          “6.12 No Adverse Change. Borrower shall not suffer or permit (i) any
change to occur in the assets, liabilities or financial condition of Borrower
which, individually or in the aggregate, are materially adverse, or (ii) any
adverse development in the business or in the operations or prospects of
Borrower.”
     7. Regulatory Enforcement.
          A new Section 6.13 is hereby added to the Amended Agreement, as
follows:
          “6.13 Regulatory Enforcement. Neither Borrower nor any of its Material
Subsidiaries shall be subject to any enforcement action by any regulatory body
that are unrelated in cause or nature to the National Bank of Geneva Formal
Agreement or the Bath National Bank Formal Agreement, both of which Formal
Agreements were entered into in September 2003 with the Office of the
Comptroller of the Currency.”
     8. Events of Default.
          Section 7.1(b) of the Amended Agreement is hereby deleted and replaced
in its entirety as follows:
          “(b) The Borrower shall fail to perform any term, covenant or
agreement contained in Sections 5.1(f), 5.5, 6.2, 6.3, 6.5, 6.8, 6.9, 6.10,
6.11, 6.12 or 6.13; or”
     9. Form of CFO Report.
          Exhibit E to the Amended Agreement is hereby deleted in its entirety
and replaced with the Exhibit E attached to this Second Amendment.
     10. Inducement.
          As a material inducement to Bank to enter into this Fourth Amendment,
the Borrower hereby:

  (a)   agrees that it shall simultaneously execute and deliver to Bank a
replacement promissory note, effective as of September 30, 2005, and in the form
attached hereto as Exhibit A;     (b)   represents that no “Event of Default”
specified in Section VII of the Amended Agreement, nor any event which with
notice or lapse of time or both would

-4-



--------------------------------------------------------------------------------



 



      become such an Event of Default, has occurred, except as has been
disclosed to Bank in writing;     (c)   covenants that the representations and
warranties contained in Section IV of the Amended Agreement continue to be true
and correct in all respects on and as of the date of this Fourth Amendment, with
the same force and effect as if made on and as of the date of this Fourth
Amendment;     (d)   represents and warrants that there has been no violation of
any of the affirmative covenants contained in Section V of the Amended
Agreement, nor of any of the negative covenants contained in Section VI of the
Amended Agreement, except as has been disclosed to Bank in writing;     (e)  
agrees it shall, upon the consolidation of Borrower’s currently existing four
operating subsidiary banks, execute and deliver a Pledge of Securities, in the
form attached hereto as Exhibit B, whereby Borrower shall pledge and deliver the
stock of Borrower’s surviving consolidated subsidiary operating bank, as
collateral for all indebtedness of Borrower to Bank, now or hereafter existing
and however evidenced; and     (e)   agrees it shall pay Bank’s legal fees
arising out of or in connection with this Fourth Amendment.

     11. Applicability of Amended Agreement Provisions.
          Except to the extent specifically modified by this Fourth Amendment,
all the terms and provisions contained in the Amended Agreement remain in full
force and effect.
     IN WITNESS WHEREOF, the parties hereto have signed this Fourth Amendment on
the date first above written.

                  FINANCIAL INSTITUTIONS, INC.    
 
           
 
  By:        
 
     
 
Ronald A. Miller, Senior Vice President & CFO    
 
                MANUFACTURERS AND TRADERS         TRUST COMPANY      
 
  By:        
 
     
 
Christopher Padgett, Vice President    

-5-



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENTS

                 
STATE OF NEW YORK
    )          
 
          : ss.    
COUNTY OF                     
    )          

On the                      day of October, in the year 2005, before me, the
undersigned, a Notary Public in and for said State, personally appeared Ronald
A. Miller , personally known to me or proved to me on the basis of satisfactory
evidence to be the individual(s) whose name(s) is (are) subscribed to the within
instrument and acknowledged to me that he/she/they executed the same in
his/her/their capacity(ies), and that by his/her/their signature(s) on the
instrument, the individual(s), or the person upon behalf of which the
individual(s) acted, executed the instrument.

     
 
 
Notary Public
   

                 
STATE OF                     
    )          
 
          : ss.    
COUNTY OF                     
    )          

On the                      day of October, in the year 2005, before me, the
undersigned, a Notary Public in and for said State, personally appeared
Christopher Padgett, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual(s) whose name(s) is (are) subscribed
to the within instrument and acknowledged to me that he/she/they executed the
same in his/her/their capacity(ies), and that by his/her/their signature(s) on
the instrument, the individual(s), or the person upon behalf of which the
individual(s) acted, executed the instrument.

     
 
 
Notary Public
   

-6-



--------------------------------------------------------------------------------



 



(M&T BANK LOGO) [l16636al1663600.gif]
STANDARD LIBOR GRID NOTE
New York

          Buffalo, New York   September 30, 2005   $5,000,000.00

BORROWER: FINANCIAL INSTITUTIONS, INC.
a(n) o individual(s) o partnership x corporation o                     
organized under the laws of New York
Address of residence/chief executive office: 220 Liberty Street, Warsaw, New
York 14569

BANK:   MANUFACTURERS AND TRADERS TRUST COMPANY, a New York banking corporation
with its principal banking office at One M & T Plaza, Buffalo, NY 14240.
Attention: Office of General Counsel

1. DEFINITIONS. Each capitalized term shall have the meaning specified herein
and the following terms shall have the indicated meanings:

  a.   “Authorized Person” shall mean, each individually, Ronald A. Miller      
  Mention of the Authorized Person’s name is for reference purposes only and the
Bank may rely on a person’s title to ascertain whether someone is an Authorized
Person.     b.   “Automatic Adjustment Date” shall mean two (2) Business Days
before the last day of the Interest Period initially selected by the Borrower
for a LIBOR Rate Loan that is subject to the Automatic Continuation Option.    
c.   “Automatic Continuation Option” shall mean the option to have the Interest
Period for a LIBOR Rate Loan to automatically continue at the same Interest
Period duration initially selected by the Borrower for such LIBOR Rate Loan as
of the last day such Interest Period.     d.   “Base Rate” shall mean 0
percentage points above the rate of interest announced by the Bank as its prime
rate of interest (“Prime”). If the prior blank is not completed, the Base Rate
shall be one (1) percentage point above Prime.     e.   “Base Rate Loan” shall
mean a Loan which bears interest at the Base Rate.     f.   “Business Day” shall
mean any day of the year on which banking institutions in New York, New York are
not authorized or required by law or other governmental action to close and, in
connection with the LIBOR Rate, on which dealings are carried on in the London
interbank market.     g.   “Continuation Date” shall mean the date on which
Borrower’s election to continue a LIBOR Rate Loan for another Interest Period
becomes effective in accordance with this Note.     h.   “Conversion Date” shall
mean the date on which Borrower’s election to convert a Base Rate Loan to a
LIBOR Rate Loan or a LIBOR Rate Loan to a Base Rate Loan becomes effective in
accordance with this Note.     i.   “Interest Period” shall mean, as to any
LIBOR Rate Loan, the period commencing on the Draw Date, the Conversion Date or
Continuation Date for such LIBOR Rate Loan and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) of the calendar month that is one (1), two (2), three (3) or six (6)months
thereafter, in each case as Borrower may elect; provided, however, that if an
Interest Period would end on a day that is not a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the immediately preceding Business Day.     j.
  “Draw Date” shall mean, in relation to any Loan, the Business Day on which
such Loan is made, or to be made, to Borrower pursuant to the Note.     k.  
“LIBOR Rate Loan” shall mean a Loan which bears interest at the LIBOR Rate.    
l.   “LIBOR” shall mean the rate per annum (rounded upward, if necessary, to the
nearest 1/16th of 1%) obtained by dividing (i) the one-day, one-month,
two-month,or three-month or six -month interest period London Interbank Offered
Rate (as selected by Borrower) as fixed by the British Bankers Association for
United States dollar deposits in the London Interbank Eurodollar Market at
approximately 11:00 a.m. London, England time (or as soon thereafter as
practicable) as determined by the Bank from any broker, quoting service or
commonly available source utilized by the Bank by (ii) a percentage equal to
100% minus the stated maximum rate of all reserves required to be maintained
against “Eurocurrency Liabilities” as specified in Regulation D (or against any
other category of liabilities which includes deposits by reference to which the
interest rate on LIBOR Rate Loan or Loans is determined or any category of
extensions of credit or other assets which includes loans by a non-United
States’ office of a bank to United States’ residents) on such date to any member
bank of the Federal Reserve System. Notwithstanding any provision above, the
practice of rounding to determine LIBOR may be discontinued at any time in the
Bank’s sole discretion.     m.   “LIBOR Rate” shall mean 1.75 percentage points
above LIBOR with an Interest Period selected by Borrower.     n.   “Loan” means
a loan made to Borrower by the Bank pursuant to this Note.     o.   “Maximum
Principal Amount” shall mean Five Million and 00/100 Dollars ($ 5,000,000.00).  
  p.   “Minimum Borrowing Amount” shall mean (i) for Base Rate Loans, any whole
dollar increment and (ii) for LIBOR Rate Loans, $ 100,000.00 with minimum
increments thereafter of $ 100,000.00 ; provided, however, in no event shall the
Minimum Borrowing Amount for a LIBOR Rate Loan be less than $100,000.00 with
minimum increments thereafter of $100,000.00.     q.   “Outstanding Principal
Amount” shall mean the actual outstanding principal amount under this Note at
any time.

2. PAYMENT OF PRINCIPAL, INTEREST AND EXPENSES
     a. Promise to Pay. For value received, and intending to be legally bound,
Borrower promises to pay to the order of the Bank on or before the “Termination
Date”, as defined in that certain Revolving Credit Agreement (the “ Credit
Agreement”) of even date herewith between the Borrower and the Bank, the Maximum
Principal Amount or the Outstanding Principal Amount, if less; plus interest as
set forth below and all fees and costs (including, without limitation,
reasonable attorneys’ fees and disbursements, for outside counsel) the Bank
incurs in order to collect any amount due under this Note, to negotiate or
document a workout or restructuring, or to preserve its rights or realize upon
any guaranty or other security for the payment of this Note (“Expenses”).
     b. Interest. Each Loan shall earn interest on the Outstanding Principal
Amount thereof calculated on the basis of a 360-day year for the actual number
of days of each year (365 or 366) that on each day shall be:

-7-



--------------------------------------------------------------------------------



 



i. LIBOR Rate Loans. Interest shall accrue on a LIBOR Rate Loan from and
including the first day of the Interest Period applicable thereto until, but not
including, the last day of such Interest Period or the day the LIBOR Rate Loan
is paid in full (if sooner) at a rate per annum equal to the LIBOR Rate in
effect on the following dates (depending on the circumstance): (i) for new LIBOR
Rate Loans, the Business Day the Bank receives (or is deemed to receive) a
Request for a LIBOR Rate Loan; (ii) for conversions and continuations of LIBOR
Rate Loans pursuant to Section 4, the Business Day the Bank receives (or is
deemed to receive) the Notice of Conversion or Notice of Continuation, as the
case may be, in accordance with Section 4(b); for LIBOR Rate Loans where the
Automatic Continuation Option is selected, the Automatic Adjustment Date for
such LIBOR Rate Loan.
ii. Base Rate Loans. Interest shall accrue on a Base Rate Loan from and
including the first date the Base Rate Loan was made (i.e., the Draw Date or the
Conversion Date, as the case may be) to, but not including, the day such Base
Rate Loan is paid in full or converted, at the rate per annum equal to the Base
Rate. Any change in the Base Rate resulting from a change in the Bank’s prime
rate shall be effective on the date of such change.
     c. Maximum Legal Rate. It is the intent of the Bank and of Borrower that in
no event shall interest be payable at a rate in excess of the maximum rate
permitted by applicable law (the “Maximum Legal Rate”). Solely to the extent
necessary to prevent interest under this Note from exceeding the Maximum Legal
Rate, any amount that would be treated as excessive under a final judicial
interpretation of applicable law shall be deemed to have been a mistake and
automatically canceled, and, if received by the Bank, shall be refunded to
Borrower.
     d. Payments; Late Charge; Default Rate. Payments shall be made in
immediately available United States funds at any banking office of the Bank.
Interest shall be due and payable as follows: (i) in respect to each Base Rate
Loan, monthly when invoiced and (ii) in respect to each LIBOR Rate Loan, on the
last day of each Interest Period applicable thereto. If payment is not received
within five days of its due date, Borrower shall pay a late charge equal to the
greatest of (a) 5% of the delinquent amount, (b) the Bank’s then current late
charge as announced by the Bank from time to time, or (c) $50.00. In addition,
if the Bank has not actually received any payment under this Note within thirty
days after its due date, from and after such thirtieth day the interest rate for
all amounts outstanding under this Note shall automatically increase to 5
percentage points above the higher of the Base Rate or the highest LIBOR Rate
(the “Default Rate”), and any judgment entered hereon or otherwise in connection
with any suit to collect amounts due hereunder shall bear interest at the
Default Rate. Payments may be applied in any order in the sole discretion of the
Bank but, prior to demand, shall be applied first to past due interest,
Expenses, late charges, and principal payments, if any, which are past due, then
to current interest and Expenses and late charges, and last to remaining
principal.
     e. Prepayment of LIBOR Rate Loans. If (i) Borrower pays, in whole or in
part, any LIBOR Rate Loan, before the expiration of its respective Interest Rate
Period, (ii) fails to draw down, in whole or in part, a LIBOR Rate Loan after
giving a Request therefor, (iii) otherwise tries to revoke any LIBOR Rate Loan,
in whole or in part, or (iv) there occurs a Bankruptcy Event or the applicable
rate is converted from the LIBOR Rate to the Base Rate pursuant to Section 4(d),
then Borrower shall be liable for and shall pay the Bank, on demand, the actual
amount of the liabilities, expenses, costs or funding losses that are a direct
or indirect result of such prepayment, failure to draw, early termination of an
Interest Period, revocation, bankruptcy or otherwise, whether such liability,
expense, cost or loss is by reason of (a) any reduction in yield, by reason of
the liquidation or reemployment of any deposit or other funds acquired by the
Bank, or (b) the fixing of the interest rate payable on any LIBOR Rate Loans.
The determination by the Bank of the amount of foregoing amount shall, in the
absence of manifest error, be conclusive and binding upon Borrower.
3. LOANS.
     a. General. Any Loan hereunder shall either be in the form of a Base Rate
Loan or a LIBOR Rate Loan. No Loan, or any portion thereof, shall be made to the
extent that the sum of the (i) principal amount of the requested Loan, or any
portion thereof and (ii) the Outstanding Principal Amount of all Loans under the
Note exceeds the Maximum Principal Amount under this Note. The Bank may make any
Loan in reliance upon any oral, telephonic, written, teletransmitted or other
request (the “Request(s)”) that the Bank in good faith believes to be valid and
to have been made by Borrower or on behalf of Borrower by an Authorized Person.
The Bank may act on the Request of any Authorized Person until the Bank shall
have received from Borrower, and had a reasonable time to act on, written notice
revoking the authority of such Authorized Person. The Bank shall incur no
liability to Borrower or to any other person as a direct or indirect result of
making any Loan pursuant to this paragraph.
     b. Request for LIBOR Rate Loans. Borrower shall give the Bank its
irrevocable Request for a LIBOR Rate Loan specifying:

  i.   the Draw Date for the LIBOR Rate Loan, which shall be two (2) Business
Days after the date of the Request; provided, however if a Request is received
by the Bank after 2:00 p.m. (Eastern Time), the Request for the LIBOR Rate Loan
shall be deemed to have been received on the next Business Day;     ii.   the
aggregate amount of such LIBOR Rate Loan, which amount shall not be less than
the Minimum Borrowing Amount;     iii.   the applicable Interest Period (i.e.,
1, 2, 3 or 6 month Interest Period); and     iv.   whether Borrower is electing
the Automatic Continuation Option for such LIBOR Rate Loan.

     c. Requests for Base Rate Loans. Borrower may request any Base Rate Loan
not later than 2:00 p.m. (Eastern Time) on any proposed Draw Date specifying the
aggregate amount of such Base Rate Loan.
     d. Delivery of Requests Delivery of a Notice or Request for a LIBOR Rate
Loan or a Base Rate Loan shall be made to the Bank as follows, or such other
contact point designated by the Bank from time to time:
Manufacturers and Traders Trust Company
Attn: Christopher Padgett
Fax No. (410) 244-4234
Telephone No. (410) 244-4834

-8-



--------------------------------------------------------------------------------



 



4. CONTINUATION and CONVERSION ELECTIONS.
     a. Election. An Authorized Person of Borrower may, upon irrevocable Request
to the Bank,

  i.   elect to convert on any Business Day any Base Rate Loan into a LIBOR Rate
Loan provided the amount converted is not less than the Minimum Borrowing
Amount; or     ii.   elect to convert any or a part of LIBOR Rate Loan as of the
last day of the applicable Interest Period into a Base Rate Loan provided no
partial conversion of a LIBOR Rate Loan shall reduce the outstanding principal
amount of such LIBOR Rate Loan to less than the Minimum Borrowing Amount; or    
iii.   elect to continue all or a part (subject to the Minimum Borrowing Amount
limitation) of any LIBOR Rate Loan as of the last day of the Interest Period
applicable to such LIBOR Rate Loan with the same or a different Interest Period
provided no partial continuation of a LIBOR Rate Loan with a different Interest
Period shall reduce the outstanding principal amount of the LIBOR Rate Loan with
the same Interest Period to less than the Minimum Borrowing Amount.

     b. Notice of Conversion/Continuation.

  i.   For an election under Section 4(a)(i) or 4(a)(iii), an Authorized Person
must deliver to the Bank by 2:00 p.m. (Eastern Time) on a Business Day a Notice
of Conversion (“Notice of Conversion”) for an election under Section 4(a)(i) or
a Notice of Continuation (“Notice of Continuation”) for an election under
Section 4(a)(iii) specifying:

  (a)   the aggregate amount of the Loans to be converted or continued;     (b)
  the duration of the requested Interest Period (i.e., 1, 2, 3 or 6 month
Interest Period); and     (c)   whether the Automatic Continuation Option will
be activated for such LIBOR Rate Loan.

  ii.   The Continuation Date or Conversion Date (as the case may be) shall be
the later of (A) two (2) Business Days from the Business Day the Bank receives
the Notice of Conversion or Notice of Continuation (either, a “Notice”) in
accordance with the foregoing Section or (B) the last day of the relevant
Interest Period if a Notice is received by the Bank more than two (2) Business
Days before the last day of an Interest Period. If a Notice is received after
2:00 p.m. (Eastern Time), the Notice will be deemed to have been received on the
next Business Day. Notice of Continuation received more than two (2) Business
Days before the end of an Interest Period shall be deemed to have been received
two (2) Business Days before the end of such Interest Period for purposes of
determining the LIBOR Rate for the next Interest Period per Section 2(b)(i).
Accordingly, if, for example, Borrower has a LIBOR Rate Loan with a one month
Interest Period ending on June 15 and wants to continue the LIBOR Rate Loan with
a two month Interest Period, Borrower must deliver its Notice of Continuation
identifying the new two month Interest Period to the Bank by 2:00 p.m. (Eastern
Time) on June 13 (provided that June 13 and June 14 are Business Days).     iii.
  For LIBOR Rate Loans where Borrower has elected to activate the Automatic
Continuation Option, the Bank shall automatically continue such LIBOR Rate Loan
with an same Interest Period initially selected by the Borrower. Once the
Automatic Continuation Option has been activated for a LIBOR Rate Loan, the
submission of a Notice of Conversion or a Notice of Continuation with a
different Interest Period shall result in the cancellation of the Automatic
Continuation Option for such LIBOR Rate Loan.     iv.   For an election under
Section 4(a)(ii), an Authorized Person may deliver to the Bank a Notice of
Conversion at any time during an Interest Period up to the last day of such
Interest Period or may have the LIBOR Rate Loan automatically convert to a Base
Rate Loan pursuant to Section 4(c). Any such Notice of Conversion delivered
during an Interest Period shall be effective on the last day of the Interest
Period.     v.   The Bank may take action in reliance upon any oral, telephonic,
written or teletransmitted Notice that the Bank in good faith believes to be
valid and to have been made by Borrower or on behalf of Borrower by an
Authorized Person. No Notice may be delivered by e-mail. The Bank may act on the
Notice from any Authorized Person until the Bank shall have received from
Borrower, and had a reasonable time to act on, written notice revoking the
authority of such Authorized Person. The Bank shall incur no liability to
Borrower or to any other person as a direct or indirect result of acting on any
Notice under this Note. The Bank, in its sole discretion, may reject any Notice
that is incomplete.

     c. Expiration of Interest Period. Unless Borrower has elected the Automatic
Continuation Option with respect to a LIBOR Rate Loan, if Borrower does not
submit a Notice of Continuation in accordance with Section 4(b)(i) and 4(b)(ii)
so that the Bank receives the Notice of Continuation at least two (2) Business
Days before the end of an Interest Period with respect to such LIBOR Rate Loan,
such LIBOR Rate Loan shall automatically be converted into a Base Rate Loan and
such Loan shall accrue interest at the Base Rate until two (2) Business Days
after the Bank receives a Notice of Conversion pursuant to Section 4(b)(i) and
4(b)(ii) electing to convert the Loan from a Base Rate Loan to a LIBOR Rate Loan
pursuant to Section 4(a)(i). A Notice of Continuation received one (1) Business
Day before the end of an Interest Period will not effect a continuation of such
Loan as a LIBOR Rate Loan. Rather, such LIBOR Rate Loan shall automatically
convert to a Base Rate Loan on the last day of the Interest Period. The late
Notice of Continuation, however, will be deemed to be a Notice of Conversion
that will be effective two (2) Business Days from the date received by the Bank.
     d. Conversion upon Default. Unless the Bank shall otherwise consent in
writing, if (i) Borrower has failed to pay when due, in whole or in part, the
indebtedness under the Note, or (ii) there exists a condition or event which
with the passage of time, the giving of notice or both shall constitute an event
of default under any of Borrower’s agreement with the Bank, if any, Borrower may
not elect to have a Loan converted or continued as a LIBOR Rate Loan or have any
Loan made as a LIBOR Rate Loan. Further, the Bank, in its sole discretion, may
(i) permit any outstanding LIBOR Rate Loans to continue until the last day of
the applicable Interest Period at which time such Loan shall automatically be
converted into a Base Rate Loan or (ii) convert any outstanding LIBOR Rate Loans
into a Base Rate Loan before the end of the applicable Interest Period
applicable to such LIBOR Rate Loan. Notwithstanding the foregoing, if Borrower
commences, or has commenced against it, any proceeding or request for relief
under any bankruptcy, insolvency or similar laws now or hereafter in effect in
the United States of America or any state or territory thereof or any foreign
jurisdiction or any formal or informal proceeding for the dissolution or
liquidation of, settlement of claims against or winding up of affairs of
Borrower (a “Bankruptcy Event”), any outstanding LIBOR Rate Loans shall be
automatically converted to Base Rate Loans without further action by the Bank
and Borrower’s rights to have Base Rate Loans converted under Section 4 shall be
automatically terminated. Nothing herein shall be construed to be a waiver by
the Bank to have any Loan accrue interest at the Default Rate of interest (which
shall be

-9-



--------------------------------------------------------------------------------



 



calculated from the higher of the LIBOR Rate or the Base Rate) or the right of
the Bank to the amounts set forth in Section 2(e) of this Note.
5. SETOFF. After the occurrence of any “Default,” as defined in the Credit
Agreement, the Bank shall have the right to set off against the amounts owing
under this Note any property held in a deposit or other account with the Bank or
any of its affiliates or otherwise owing by the Bank or any of its affiliates in
any capacity to Borrower or any guarantor or endorser of this Note. Such set-off
shall be deemed to have been exercised immediately at the time the Bank or such
affiliate elect to do so.
6. DEFAULT. Upon the occurrence of an “Event of Default” under the Credit
Agreement, the Bank shall be entitled to the remedies set forth in Section 7.2
of the Credit Agreement.
7. BANK RECORDS CONCLUSIVE. The Bank shall set forth on a schedule attached to
this Note or maintained on computer, the date and original principal amount of
each Loan and the date and amount of each payment to be applied to the
Outstanding Principal Amount of this Note. The Outstanding Principal Amount set
forth on any such schedule shall be presumptive evidence of the Outstanding
Principal Amount of this Note and of all Loans. No failure by the Bank to make,
and no error by the Bank in making, any annotation on any such schedule shall
affect the Borrower’s obligation to pay the principal and interest of each Loan
or any other obligation of Borrower to the Bank pursuant to this Note.
8. PURPOSE. Borrower certifies (a) that no Loan will be used to purchase margin
stock except with the Bank’s express prior written consent for each such
purchase and (b) that all Loans shall be used for a business purpose, and not
for any personal, family or household purpose.
9. AUTHORIZATION. Borrower, if a corporation, partnership, limited liability
company, trust or other entity, represents that it is duly organized and in good
standing or duly constituted in the state of its organization and is duly
authorized to do business in all jurisdictions material to the conduct of its
business; that the execution, delivery and performance of this Note have been
duly authorized by all necessary regulatory and corporate or partnership action
or by its governing instrument; that this Note has been duly executed by an
authorized officer, partner or trustee and constitutes a binding obligation
enforceable against Borrower and not in violation of any law, court order or
agreement by which Borrower is bound; and that Borrower’s performance is not
threatened by any pending or threatened litigation.
10. INABILITY TO DETERMINE LIBOR RATES, INCREASED COSTS, ILLEGALITY.
     a. Increased Costs. If the Bank shall determine that, due to either (a) the
introduction of any change (other than any change by way of imposition of or
increase in reserve requirements included in the calculation of the LIBOR) in or
in the interpretation of any requirement of law or (b) the compliance with any
guideline or request from any central bank or other governmental authority
(whether or not having the force of law), there shall be any increase in the
cost to the Bank of agreeing to make or making, funding or maintaining any LIBOR
Rate Loans, then Borrower shall be liable for, and shall from time to time, upon
demand therefor by the Bank and pay to the Bank such additional amounts as are
sufficient to compensate the Bank for such increased costs.
     b. Inability to Determine Rates. If the Bank shall determine that for any
reason adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period with respect to a proposed LIBOR Rate Loan, the Bank
will give notice of such determination to Borrower. Thereafter, the Bank may not
make or maintain LIBOR Rate Loans, as the case may be, hereunder until the Bank
revokes such notice in writing. Upon receipt of such notice, Borrower may revoke
any request for a LIBOR Rate Loan or Notice then submitted by it. If Borrower
does not revoke such notice the Bank may make, or continue the Loans, as
proposed by Borrower, in the amount specified in the applicable request
submitted by Borrower, but such Loans shall be made or continued as Base Rate
Loans instead of LIBOR Rate Loans, as the case may be.
     c. Illegality. If the Bank shall determine that the introduction of any law
(statutory or common), treaty, rule, regulation, guideline or determination of
an arbitrator or of a governmental authority or in the interpretation or
administration thereof, has made it unlawful, or that any central bank or other
governmental authority has asserted that it is unlawful for the Bank to make
LIBOR Rate Loans, then, on notice thereof by the Bank to Borrower, the Bank may
suspend the making of LIBOR Rate Loans until the Bank shall have notified
Borrower that the circumstances giving rise to such determination shall no
longer exist. If the Bank shall determine that it is unlawful to maintain any
LIBOR Rate Loans, Borrower shall prepay in full all LIBOR Rate Loans then
outstanding, together with accrued interest, either on the last date of the
Interest Period thereof if the Bank may lawfully continue to maintain such LIBOR
Rate Loans to such day, or immediately, if the Bank may not lawfully continue to
maintain such LIBOR Rate Loans. If Borrower is required to prepay any LIBOR Rate
Loan immediately as set forth in this subsection, then concurrently with such
prepayment, Borrower may borrow from the Bank, in the amount of such repayment,
a Base Rate Loan.
11. MISCELLANEOUS. This Note, together with any related loan and security
agreements and guaranties, contains the entire agreement between the Bank and
Borrower with respect to the Note, and supersedes every course of dealing, other
conduct, oral agreement and representation previously made by the Bank. All
rights and remedies of the Bank under applicable law and this Note or amendment
of any provision of this Note are cumulative and not exclusive. No single,
partial or delayed exercise by the Bank of any right or remedy shall preclude
the subsequent exercise by the Bank at any time of any right or remedy of the
Bank without notice. No waiver or amendment of any provision of this Note shall
be effective unless made specifically in writing by the Bank. No course of
dealing or other conduct, no oral agreement or representation made by the Bank,
and no usage of trade, shall operate as a waiver of any right or remedy of the
Bank. No waiver of any right or remedy of the Bank shall be effective unless
made specifically in writing by the Bank. Borrower agrees that in any legal
proceeding, a copy of this Note kept in the Bank’s course of business may be
admitted into evidence as an original. This Note is a binding obligation
enforceable against Borrower and its successors and assigns and shall inure to
the benefit of the Bank and its successors and assigns. If a court deems any
provision of this Note invalid, the remainder of the Note shall remain in
effect. Section headings are for convenience only. Singular number includes
plural and neuter gender includes masculine and feminine as appropriate.
12. NOTICES. Any demand or notice hereunder or under any applicable law
pertaining hereto shall be in writing and duly given if delivered to Borrower
(at its address on the Bank’s records) or to the Bank (at the address on page
one and separately to the Bank officer responsible for Borrower’s relationship
with the Bank). Such notice or demand shall be deemed sufficiently given for all
purposes when delivered (i) by personal delivery and shall be deemed effective
when delivered, or (ii) by mail or courier and shall be deemed effective three
(3) business days after deposit in an official depository maintained by the
United States Post Office for the collection of mail or one (1) business day
after delivery to a nationally recognized overnight courier service (e.g.,
Federal Express). Notice by e-mail is not valid notice under this or any other
agreement between Borrower and the Bank.

-10-



--------------------------------------------------------------------------------



 



13. JOINT AND SEVERAL. If there is more than one Borrower, each of them shall be
jointly and severally liable for all amounts which become due under this Note
and the term “Borrower” shall include each as well as all of them.
14. GOVERNING LAW; JURISDICTION. This Note has been delivered to and accepted by
the Bank and will be deemed to be made in the State of New York. This Note will
be interpreted in accordance with the laws of the State of New York excluding
its conflict of laws rules. Borrower hereby irrevocably consents to the
exclusive jurisdiction of any state or federal court in Erie County, New York;
provided that nothing contained in this Note will prevent the Bank from bringing
any action, enforcing any award or judgment or exercising any rights against
Borrower individually, against any security or against any property of Borrower
within any other county, state or other foreign or domestic jurisdiction.
Borrower acknowledges and agrees that the venue provided above is the most
convenient forum for both the Bank and Borrower. Borrower waives any objection
to venue and any objection based on a more convenient forum in any action
instituted under this Note.
15. WAIVER OF JURY TRIAL. Borrower and the Bank hereby knowingly, voluntarily,
and intentionally waive any right to trial by jury Borrower and the Bank may
have in any action or proceeding, in law or in equity, in connection with this
note or the transactions related hereto. Borrower represents and warrants that
no representative or agent of the Bank has represented, expressly or otherwise,
that the Bank will not, in the event of litigation, seek to enforce this jury
trial waiver. Borrower Acknowledges that the Bank has been induced to enter into
this note by, among other things, the provisions of this Section.
Preauthorized Transfers from Deposit Account. If a deposit account number is
provided in the following blank Borrower hereby authorizes the Bank to debit
available funds in Borrower’s deposit account # XXXXXX with the Bank
automatically for any amount which becomes due under this Note or as directed by
an Authorized Person, by telephone.
Acknowledgment. Borrower acknowledges that it has read and understands all the
provisions of this Note, including the Governing Law, Jurisdiction and Waiver of
Jury Trial, and has been advised by counsel as necessary or appropriate.
Replacement Note. This Note is given in replacement of and in substitution for,
but not in payment of, a note dated on or about July 3, 2002 in the original
principal amount of $10,000,000.00 issued by Borrower to the Bank.

                  TAX ID/SS #       FINANCIAL INSTITUTIONS, INC.    
 
                        BORROWER    
 
               
 
      By:        
 
         
 
            Name: Ronald A. Miller    
 
                        Its: Senior Vice President & CFO    

ACKNOWLEDGMENT

     
STATE OF NEW YORK)
   
 
  : SS.
COUNTY OF WYOMING)
   

     On the                      day of October, in the year 2005, before me,
the undersigned, a Notary Public in and for said State, personally appeared
Ronald A. Miller , personally known to me or proved to me on the basis of
satisfactory evidence to be the individual(s) whose name(s) is (are) subscribed
to the within instrument and acknowledged to me that he/she/they executed the
same in his/her/their capacity(ies), and that by his/her/their signature(s) on
the instrument, the individual(s), or the person upon behalf of which the
individual(s) acted, executed the instrument.

     
 
   
 
   
 
  Notary Public

#368799 v7
 
FOR BANK USE ONLY

         
Authorization Confirmed:
       
 
 
 
   
Product Code: 11900
         
Disbursement of Funds:
       

                                 
Credit A/C
  #                            Off Ck   #                            Payoff
Obligation   #                     
 
                               
 
  $                                    $                               
$                     

-11-



--------------------------------------------------------------------------------



 



(M&T BANK LOGO) [l16636al1663600.gif]
PLEDGE OF SECURITIES
New York
Pledgor: FINANCIAL INSTITUTIONS, INC.
A(n) o individual(s) x corporation o partnership o                     
organized and registered under the laws of the State of New York
Organizational Identification Number (if any):                      (Note: this
number is not the same as the Taxpayer Identification Number.)
Chief executive office/principal residence: 220 Liberty Street, Warsaw, New York
14569

     
Borrower (if not same as Pledgor):
   
 
   

             
A(n) o individual(s) o corporation o partnership o
      organized under the laws of the State of    
 
           

     
Chief executive office/principal residence:
   
 
   
 
     

Bank: Manufacturers and Traders Trust Company (the “Bank”), a New York banking
corporation with its principal office at One M&T Plaza, Buffalo, New York 14240
Attention: Office of General Counsel.
THIS SECURITY AGREEMENT is granted to the Bank by Pledgor in consideration of
and as further security for payment of the Obligations, and for other valuable
consideration, the receipt and sufficiency of which is acknowledged. Pledgor,
intending to be legally bound, agrees with the Bank as follows:
1. DEFINITIONS. All terms unless otherwise defined in this Agreement shall have
the meanings assigned in the Uniform Commercial Code, as the same may be in
effect in the State of New York, as amended from time to time (“UCC”).
     a. “Brokerage Account” means any securities account or commodity account
included in the Collateral at any time together with all credit balances and
money credited to the account, all investment property carried in the account,
and, except as otherwise agreed by the Bank in writing, all other securities
accounts and commodity accounts maintained by Pledgor with the same Institution.
     b. “Collateral” means collectively, whether now owned or hereafter acquired
or existing and wherever located all Pledgor’s investment property described on
Schedule A, which Pledgor has delivered to the Bank or agrees to deliver (or
cause to be delivered or appropriate book-entries made) or otherwise identified
on any Institution’s books and records as being subject to the Bank’s security
interest, whether or not described in any schedule delivered to the Bank,
together with all Brokerage Accounts and all Income and Proceeds. In addition,
the word “Collateral” includes all property of Pledgor (however owned) in the
possession of, or subject to the control of, the Bank (or in the possession of,
or subject to the control of, a third party subject to the control of the Bank
including any Institution), whether now owned or hereafter existing and whether
tangible or intangible in character.
     c. “Control Agreement” means an agreement, in form and substance acceptable
to the Bank in its sole discretion, among Pledgor, the Bank and an Institution
for the purpose of perfecting the security interest granted to the Bank by
Pledgor herein.
     d. Any of the following events or conditions shall constitute an “Event of
Default”: (i) the occurrence of an “Event of Default” under that certain
Revolving Credit Agreement, dated April 25, 2001, as amended from time to time
(“Revolving Credit Agreement”), or that certain Term Loan Credit Agreement,
dated December 15, 2003, as amended from time to time (“Term Loan Agreement”),
by and between the Pledgor and the Bank; (ii) Pledgor defaults in the
performance of any covenant or other provision with respect to any Control
Agreement; or (iii) any Control Agreement is terminated without the consent of
the Bank.
     e. “Income and Proceeds” mean all present and future income, proceeds,
earnings, increases, and substitutions from or for the Collateral of every kind
and nature, whether direct or indirect, including without limitation all
payments, interest, profits, distributions, benefits, rights, options, warrants,
dividends, stock dividends, stock splits, stock rights, regulatory dividends,
distributions, subscriptions, monies, claims for money due and to become due,
proceeds of any insurance on the Collateral, shares of stock of different par
value or no par value issued in substitution or exchange for shares included in
the Collateral (whether voluntary or involuntary, by agreement or by operation
of law), proceeds of any sale, transfer, surrender, redemption, exchange or
other disposition of the Collateral (whether merger, dissolution or liquidation
of the issuer of the Collateral) and all other property Pledgor is entitled to
receive on account of such Collateral, including accounts, documents,
instruments, chattel paper, investment property, and general intangibles.
     f. “Institution” means any (i) securities intermediary (ii) broker; (iii)
issuer; or (iv) any other entity holding or who has issued any of the Collateral
to or on behalf of Pledgor, including, without limitation, any fiduciary.
     g. “Obligations” means collectively, any and all indebtedness and other
liabilities or obligations of Pledgor (or if Pledgor is a partnership, any
general partner of Pledgor) to the Bank of every kind and character and all
extensions, refinancings, renewals, modifications and replacements thereof,
including, without limitation, all unpaid accrued interest thereon and all of
the costs and expenses payable as hereinafter provided: (i) whether now existing
or hereafter incurred; (ii) whether direct, indirect, primary, absolute,
secondary, contractual, tortious, liquidated, unliquidated, contingent, secured,
unsecured, matured or unmatured, by guarantee or otherwise; (iii) whether such
indebtedness or obligations are from time to time reduced and thereafter
increased, or entirely extinguished and thereafter reincurred; (iv) whether such
indebtedness was originally contracted with the Bank or with another or others;
(v) whether or not such indebtedness or obligations are evidenced by a
negotiable or non-negotiable instrument or any other writing; (vi) whether such
indebtedness is contracted by Pledgor alone or jointly or severally with another
or others; and (vii) all indebtedness incurred prior to, during or after any
filing by or against Pledgor of any petition or request for liquidation,
reorganization, arrangement, adjudication as a bankrupt, relief as a debtor, or
other relief under bankruptcy, insolvency, or similar laws now or hereafter in
effect in the United States of America or any state or territory thereof or any
foreign jurisdiction, notwithstanding Pledgor’s legal status as a debtor or a
debtor-in-possession or Pledgor’s discharge in any such proceeding. Obligations
also include, without limitation, all payments recovered from the Bank such as
sums claimed as impermissible set-offs, diversion of trust funds or as a
preference or fraudulent transfer. Such recovered sums shall be reinstated as
Obligations of Pledgor as of the date they arose, but for purposes of any
statute limiting action by the Bank under this Agreement or relating to the
Obligations, as of the date of recovery from the Bank. As used in this Section,
if Pledgor and Borrower are not the same person or entity, then any reference to
“Pledgor” shall be deemed to include a reference to “Borrower”.

-12-



--------------------------------------------------------------------------------



 



     h. “Pledgor” means each of the persons or entities identified above as
Pledgor in any capacity, and each legal representative, successor or assign of
any thereof.
2. SECURITY INTEREST.
     a. Grant of Security Interest. As security for payment and performance of
the Obligations, Pledgor grants a security interest in, and assigns, pledges and
hypothecates to the Bank all of its rights, title and interest in and to the
Collateral, whether now or hereafter acquired or existing and wheresoever
located.
     b. Continuing and Unconditional Pledge. This Agreement is absolute and
unconditional and shall continue, notwithstanding any interim payment in full of
the Obligations, until released in writing by the Bank.
     c. Control Agreement. If any of the Collateral is, or is maintained in, a
Brokerage Account or with an Institution, Pledgor agrees that it shall before,
or at the same time as, it has executed and delivered this Agreement to the
Bank, execute and deliver to the Bank, and cause any Institution at which the
Brokerage Account is maintained or any of the Collateral is held to execute and
deliver to the Bank, a Control Agreement. If the Institution refuses to execute
a Control Agreement that is acceptable to the Bank in its sole discretion,
Pledgor shall transfer the Collateral to a Brokerage Account maintained by M&T
Securities, Inc. with National Financial Services Corporation or if the
Collateral is in certificated form, cause the Collateral to be delivered to the
Bank, duly endorsed in blank without restrictions and with all signatures
guaranteed with medallion signature guaranty acceptable to the Bank and with all
necessary transfer tax stamps affixed, if applicable. If any of the Collateral
is held in a Brokerage Account with National Financial Services Corporation
through M&T Securities, Inc., Pledgor authorizes and consents to such portion of
the Collateral being subject to a Master Control Agreement between the Bank,
National Financial Services Corporation, M&T Securities, Inc. and other
Affiliates dated as of January 1, 1997, as such agreement may be amended,
modified or replaced from time to time. Pledgor acknowledges that such Master
Control Agreement provides, among other things, that the Bank has the ability
and right to have such portion of the Collateral sold, transferred or otherwise
disposed of without further action or consent by Pledgor.
     d. Delivery of Certificated and Uncertificated Securities Not in Brokerage
Account. If the Collateral is not maintained in a Brokerage Account, then
contemporaneously with the execution and delivery of this Agreement to the Bank,
Pledgor shall:
          i. Certificated Securities. If certificated securities, deliver such
certificated securities to the Bank, duly endorsed in blank without restrictions
and with all signatures guaranteed with medallion signature guaranty acceptable
to the Bank and with all necessary transfer tax stamps affixed.
          ii. Uncertificated Securities. If uncertificated securities, either
(x) procure the issuance of security certificates to represent such
uncertificated securities and endorse and deliver such certificates as required
above; (y) cause the issuer thereof to register the Bank as the registered owner
of such uncertificated securities; or (z) cause the issuer of the uncertificated
securities to enter into a Control Agreement with the Bank and Pledgor.
3. REPRESENTATIONS AND WARRANTIES. Pledgor hereby represents and warrants to the
Bank that now and until this Agreement is terminated:
     a. Enforceability. Pledgor, if an entity, (i) is duly organized, validly
existing and in good standing under the law of the jurisdiction in which it was
formed; (ii) is duly authorized to do business in each jurisdiction in which
failure to be so qualified might have a material adverse effect on its business
or assets; and (iii) has the power, authority and approvals necessary to own the
Collateral and grant a security interest in the Collateral under this Agreement
and execute and deliver this Agreement and each Control Agreement (if
applicable). This Agreement and each Control Agreement (if applicable) have been
duly executed and delivered by Pledgor, constitute valid and legally binding
obligations of Pledgor and are enforceable in accordance with their respective
terms against Pledgor.
     b. No Conflicts. The execution, delivery and performance by Pledgor of this
Agreement and each Control Agreement (if applicable), the grant of the security
interest in the Collateral hereunder and the consummation of the transactions
contemplated hereby and thereby do not and will not (i) violate any statute,
regulation or other law applicable to Pledgor; (ii) violate any judgment, order
or award of any court, agency or other governmental authority or of any
arbitrator applicable to Pledgor; (iii) if an entity, violate Pledgor’s
certificate of incorporation, by-laws, partnership agreement, operating
agreement or other applicable governing documents; (iv) constitute a default
under any agreement binding on Pledgor or result in a lien or encumbrance on any
assets of Pledgor; or (v) violate any restriction on the transfer of any of the
Collateral.
     c. No Consents. No consent, approval, license, permit or other
authorization of any third-party (other than an Institution) or any governmental
body or office is required for the valid and lawful execution and delivery of
this Agreement and each Control Agreement, the creation and perfection of the
Bank’s security interest in the Collateral or the valid and lawful exercise by
the Bank of the remedies available to it under this Agreement, any Control
Agreement or applicable law or of the voting and other rights granted to the
Bank in this Agreement or any Control Agreement except as may be required for
the offer of sale of those items of the Collateral that are securities under
applicable law.
     d. Sole Owner; No Other Lien. Pledgor is sole record and beneficial owner
of the Collateral free and clear of all liens, security interests, pledges
encumbrances and adverse claims (other than those created under this Agreement),
has the unrestricted right to grant the security interest granted under this
Agreement and has granted to the Bank a valid security interest in the
Collateral free of all liens, encumbrances and adverse claims. There are no
restrictions applicable to the transfer of any of the Collateral, unless fully
and accurately described in an exhibit to this Agreement. The Collateral is held
or registered in Pledgor’s legal name.
     e. Brokerage Account. If any of the Collateral is, or is maintained in, a
Brokerage Account, such Brokerage Account is a valid and legally binding
obligation of the Institution with which such Brokerage Account is maintained,
the securities entitlements credited thereto are valid and genuine and are
enforceable in accordance with their terms and Pledgor has provided the Bank
with a complete and accurate statement of the financial assets and money
credited to such Brokerage Account as of the date hereof.
     f. Certificates Genuine. If any of the Collateral is certificated
securities, each certificate or other document evidencing such portion of the
Collateral is genuine, has been duly authorized and validly issued by each of
the respective Issuers, is in all respects what it purports to be and is
enforceable in accordance with its terms.
     g. Judgments and Litigation. There is no pending or threatened claim,
audit, investigation, action or other legal proceeding or judgment, order or
award of any court, agency or other governmental authority or arbitrator that
involves Pledgor or any of the Collateral and might have a material adverse
effect upon, or threaten the validity of, this Agreement or any of the
Collateral. Pledgor shall immediately notify the Bank upon acquiring knowledge
of such an action.
     h. Name, Address and Organizational Information. Pledgor’s full legal name,
its principal residence or its chief executive office (if a business) address,
and its state of registration and organizational identification number (if any)
are correctly set forth at the beginning of this Agreement.
     i. Mutual Funds Held for 30 Days. If any of the Collateral consists of
mutual fund shares or any other interest in a mutual fund, such shares or
interest shall have been owned by Pledgor for more than thirty (30) days prior
to the date of this Agreement.

-13-



--------------------------------------------------------------------------------



 



4. COVENANTS. Pledgor hereby covenants and agrees with the Bank that now and
until this Agreement is terminated Pledgor shall:
     a. Defend Title. Defend its title to the Collateral and the security
interest of the Bank therein against the claims of any person claiming rights in
the Collateral against or through Pledgor and maintain and preserve such
security and its priority.
     b. Intentionally omitted.
     c. No Transfer. Neither sell, offer to sell nor otherwise transfer or
encumber any of the Collateral and if any of the Collateral is, or is in, a
Brokerage Account or subject to a Control Agreement, withdraw any money or
property from such Brokerage Account or enter into a control agreement with any
third-party relating to the foregoing. If any of the Collateral is, or is
maintained in, a Brokerage Account, this provision shall not prohibit Pledgor
from making trades in such Brokerage Account before the occurrence of an Event
of Default provided that (i) the Bank has agreed in a writing (acceptable to the
Bank in its sole discretion), signed by a duly authorized officer of the Bank
and the Institution, that Pledgor is authorized to engage in such trading;
(ii) the proceeds of such trades remain in the Brokerage Account; and (iii) the
trades do not have a material adverse effect on the value of all or any part of
the Collateral and are not otherwise inconsistent with the provisions of this
Agreement or any Control Agreement.
     d. Control and Customer Agreements. If the Collateral is held in a
Brokerage Account, neither attempt to modify or attempt to terminate any Control
Agreement or the customer agreement with the Institution under which such
Brokerage Account was established.
     e. Later Deliveries. Pledgor shall promptly deliver or transfer to the Bank
(with respect to any of the Collateral in the physical possession of the Bank)
or to an Institution (with respect to any of the Collateral held by such
Institution) for credit to the Brokerage Account and/or coverage by the Control
Agreement with such Institution, such portion of the Collateral (including,
without limitation, any certificate or instrument constituting or representing
such portion of the Collateral and any replacement or related certificates or
instruments, transaction statements, option contracts, warrants or related
documents evidencing transactions or proceeds thereof) that Pledgor may obtain
possession of after the date hereof, free and clear of all liens, encumbrances,
transfer restrictions and adverse claims so that the Bank has a first priority
interest in such portion of the Collateral. All such certificates, instruments
and the like shall be duly endorsed in blank without restriction and with all
signatures guaranteed with a medallion signature guaranty acceptable to the
Bank. Until such delivery or transfer, Pledgor shall hold each such item in
trust for the Bank.
     f. Recordkeeping and Financial Statements. Maintain, or cause each agent to
maintain, accurate and complete records in conformity with generally accepted
accounting principles consistently applied and furnish to the Bank financial
statements in accordance with the Term Loan Agreement.
     g. Taxes to be Paid. Pay when due every tax, assessment, fee and charge and
file each report required by any taxing authority for Pledgor or its assets,
including without limitation the Collateral.
     h. Intentionally omitted..
     i. Notice of Changes. Immediately notify the Bank of (i) any Event of
Default; (ii) any event or condition that might have a material adverse effect
upon Pledgor (or Borrower, if not same) the Institution, the value of the
Collateral or the security interest of the Bank; or (iii) any encumbrance upon
or claim asserted against any of the Collateral. Pledgor shall notify the Bank
at least ninety (90) days in advance of any change in (i) the name, identity or
structure of Pledgor (or Borrower, if not same) or (ii) the location of (A) any
of the Collateral, (B) any record concerning any of the Collateral, or
(C) Pledgor’s (or Borrower’s, if not same) state of registration, chief
executive office or principal residence.
     j. Intentionally omitted.
     k. Further Assurances.
          i. At Pledgor’s expense, Pledgor shall do such further acts and
execute and deliver to the Bank all such additional conveyances, financing
statements, certificates, stock or bond powers, instruments, legal opinions and
other assurances as the Bank may from time to time request or require to
protect, assure or enforce its interests, rights and remedies under this
Agreement. All endorsements must be in blank without restriction and with all
signatures guaranteed with a medallion signature guaranty acceptable to the
Bank.
          ii. Pledgor will promptly deliver to the Bank (with respect to any of
the Collateral in the physical possession of the Bank) or to an Institution
(with respect to any of the Collateral held by such Institution), all
endorsements and instruments that could be necessary or convenient to transfer
any financial asset in the physical possession of the Bank or an Institution,
that are registered in the name of, payable to the order of or specially
endorsed to Pledgor, to such Institution or one of their respective nominees.
5. POWER OF ATTORNEY, IRREVOCABLE PROXY.
     a. Pledgor irrevocably and unconditionally appoints the Bank as its
attorney-in-fact with full power to perform in the name of Pledgor each of
Pledgor’s obligations under this Agreement or any Control Agreement and take any
action or execute any instrument that the Bank deems necessary or convenient for
such purpose including, without limitation, the power to endorse or execute and
deliver all stock or bond powers, pledges, instruments of assignment,
certificates, orders for transfer, financing statements, releases and other
writings relating to any of the Collateral in the Bank’s or Pledgor’s name. Such
power of attorney is coupled with an interest in favor of the Bank, and shall
not be terminated or otherwise affected by the death, bankruptcy, disability or
incompetence of Pledgor or by lapse of time. The Bank may receive and open any
mail addressed to Pledgor, retain any enclosure constituting or relating to any
of the Collateral, and take any other action deemed necessary in the Bank’s sole
discretion to perfect or protect the Bank’s interests pursuant to this Agreement
or any Control Agreement. Pledgor authorizes (both prospectively and
retroactively) the Bank to file in any public office financing statements, and
any continuations and amendments thereof, regarding any of the Collateral
without the signature of Pledgor. A photocopy or other reproduction of this
Agreement or any financing statement relating to any of the Collateral shall be
sufficient as a financing statement. Pledgor hereby consents and agrees that the
issuers of or obligors of the Collateral or any registrar or transfer agent or
trustee for any of the Collateral shall be entitled to accept the provisions
hereof as conclusive evidence of the rights of the Bank to effect any transfer
pursuant to this Agreement and the authority granted to the Bank herein,
notwithstanding any other notice or direction to the contrary heretofore or
hereafter given by Pledgor or any other person to any of such issuers, obligors,
registrars, transfer agents and trustees.
     b. Pledgor irrevocably consents and appoints the Bank, whether or not any
of the Collateral has been transferred into the name of the Bank or its nominee,
as Pledgor’s proxy with full power, in the same manner, to the same extent and
with the same effect as if Pledgor were to do the same: (i) to attend all
meetings of stockholders of the issuer of any financial asset which comprises
the Collateral (the “Company”) held from the date hereof and to vote such
portion of the Collateral at such meeting in such manner as the Bank shall, in
its sole discretion, deem appropriate, including, without limitation, in favor
of the liquidation of the Company; (ii) to consent, in the sole discretion of
the Bank, to any and all action by or with respect to the Company for which the
consent of the stockholders of the Company is or may be necessary or
appropriate; and (iii) without limitation, to do all things which Pledgor can or
could do as a stockholder of the Company, giving to the Bank full power of
substitution and revocation. Such proxy shall not be exercisable by the Bank and
Pledgor alone shall have the foregoing powers (whether or not any of the
Collateral has been transferred into the name of the Bank or its nominee) until
the occurrence of an Event of Default; provided, however, Pledgor shall not
exercise or, as the case may be, shall not refrain from exercising such rights
if, in the Bank’s judgment, such action would impair or otherwise have a
material adverse effect on the value of the Collateral or would otherwise be
inconsistent with this Agreement. The

-14-



--------------------------------------------------------------------------------



 



Bank, in its sole discretion, may elect to postpone having such proxy become
exercisable notwithstanding the occurrence of any Event of Default which would
otherwise cause such proxy to become exercisable. Such proxy shall terminate
when this Agreement is no longer in full force and effect as hereinafter
provided. Any expenses incurred with the exercise of any of the rights hereunder
shall constitute part of the Obligations.
     c. Pledgor hereby revokes for the duration of this Agreement each power of
attorney, authorization and proxy granted by Pledgor to any other person (other
than any Institution acting as safekeeping agent, if any) with respect to the
Collateral.
6. PLEDGOR’S WAIVERS. Neither Pledgor’s obligations under this Agreement nor
Bank’s interest in the Collateral shall be released, impaired or affected in any
way by (i) Pledgor’s (or Borrower’s, if not same) bankruptcy, reorganization or
insolvency under any law or that of any other party, or any action of a trustee
in any such proceeding; (ii) failure of any other party to perform its
obligations to the Bank; or (iii) any other circumstance that might constitute a
legal or equitable defense to Pledgor’s (or Borrower’s, if not same) obligations
under this Agreement, including without limitation: (A) any new agreements or
obligations of Pledgor (or Borrower, if not same) with or to the Bank,
amendments, changes in rate of interest, extensions of time for payments,
modifications, renewals or the existence of or waivers of default as to any
existing or future agreements of Pledgor (or Borrower, if not same) or any other
party with the Bank; (B) any adjustment, compromise or release of any of the
Obligations by the Bank or any other party; the existence or nonexistence or
order of any filings, exchanges, releases, impairment or sale of any security
for the Obligations or any part thereof or the order in which payments and
proceeds of collateral are applied; or acceptance by the Bank of any writing
intended by any other party to create an accord and satisfaction with respect to
any of the Obligations; (C) any delay in or failure to call for, take, hold,
continue, collect, preserve or protect, replace, assign, sell, lease, exchange,
convert or otherwise transfer or dispose of, perfect a security interest in,
realize upon or enforce any security interest in any security for the
Obligations or any part thereof, regardless of its value; (D) any exercise,
delay in the exercise or waiver of, any failure to exercise, or any forbearance
or other indulgence relating to, any right or remedy of the Bank against Pledgor
(or Borrower, if not same) or other person or relating to the Obligations, any
part thereof or any security for the Obligations; (E) any fictitiousness,
incorrectness, invalidity or unenforceability, for any reason, of any instrument
or other agreement, or act of commission or omission by the Bank or Pledgor (or
Borrower, if not same); (F) any composition, extension, moratoria or other
statutory relief granted to Pledgor (or Borrower, if not same); or (G) any
interruption in the business relations between the Bank and Pledgor (or
Borrower, if not same), or any dissolution or change in form of organization,
name or ownership of Pledgor (or Borrower, if not same) or death or declaration
of Pledgor or Borrower (if not same) if an individual as incompetent. Further,
Pledgor (or Borrower, if not same) waives without notice each demand,
presentment, protest and other act or thing upon which any of Pledgor’s (or
Borrower’s, if not same) obligations or the Bank’s rights or remedies pursuant
to this Agreement or otherwise would or might be conditioned.
7. INCOME AND PROCEEDS OF THE COLLATERAL.
     a. Cash Income. Until the occurrence of an Event of Default, Pledgor
reserves the right to request to receive all cash income and cash dividends that
comprise the Income and Proceeds (except cash income or cash dividends paid or
payable in respect of the total or partial liquidation or dissolution of an
issuer) paid on the Collateral; provided, however, until actually paid, all
rights to such cash income or cash dividends shall remain subject to the Bank’s
security interest granted hereunder. Any other Income and Proceeds shall be
delivered to the Bank immediately upon receipt (but not later than the next
business day), in the exact form received and without commingling with other
property which may be received by, paid or delivered to Pledgor or for Pledgor’s
account, whether as an addition to, in discharge of, in substitution of, or in
exchange of any of the Collateral.
     b. Bond Coupons. If the Collateral consists of bonds with coupons, Pledgor
authorizes the Bank to remove all coupons from such bonds when interest is due
and send them for collection on Pledgor’s behalf. The proceeds of such bonds
will be applied as directed by Pledgor in writing. The Bank shall have no
responsibility or liability for failure to process such coupons in a timely
fashion. If any coupon is returned unpaid, the Bank may either debit any of
Pledgor’s deposit accounts with the Bank or reverse the loan credit, as
appropriate, in the amount of each such coupon previously credited, plus the
Bank expenses incurred in the attempted collection. If Pledgor’s deposit
accounts have insufficient funds to pay any or all such amounts, each such
unpaid amount shall be added to the Obligations, and shall be secured by the
Collateral.
     c. Cash Income After Event of Default. Upon the occurrence of an Event of
Default, Pledgor shall not demand or receive any cash income or cash dividends
with regard to the Collateral, and if Pledgor receives any such cash income or
cash dividends, the same shall be held by Pledgor in trust for the Bank in the
same medium in which received, shall not be commingled with any assets of
Pledgor and shall be delivered to the Bank in the form received, properly
endorsed to permit collection, not later than the next business day following
the day of its receipt. The Bank may apply the net cash receipts from such
income or cash dividends to payment of the Obligations or any part thereof,
provided that the Bank shall account for and pay over to Pledgor any such income
or interest remaining after payment in full of the Obligations.
     d. Increases and Profits. Whether or not an Event of Default has occurred,
Pledgor authorizes the Bank to receive Income and Proceeds on the Collateral and
to hold the same as part of the Collateral and agrees to deliver the Income and
Proceeds (except as provided in 7(a) above) to the Bank immediately upon receipt
(but not later than the next business day), in the exact form received and
without commingling with other property which may be received by, paid or
delivered to Pledgor or for Pledgor’s account, whether as an addition to, in
discharge of, in substitution of, or in exchange of any of the Collateral.
8. ADDITIONAL DUTIES OF PLEDGOR AND RIGHTS OF THE BANK.
     a. Compliance with Securities Laws.
          i. Pledgor has not acquired or transferred any of the Collateral in
any manner that would result in a violation of any applicable law, including
without limitation federal and state securities laws. Pledgor shall execute and
deliver or file each form and other writing (including without limitation any
application for exemption or notice of proposed sale pursuant to any securities
laws) and take each other action (including without limitation making public any
non-public material adverse information with respect to the issuer of any
Security), that the Bank deems necessary or desirable to permit the sale or
other disposition of any portion of the Collateral with or without registration.
Pledgor shall upon the request of the Bank cause the Collateral to be registered
and take each other action including, without limitation, compliance with all
applicable “blue sky” and other securities laws and regulations to permit
transfer or registration of those items of the Collateral in each jurisdiction
which the Bank shall select; and Pledgor shall execute and deliver in form and
substance satisfactory to the Bank its indemnity of each underwriter of such
Security against all of its liabilities, costs and expenses in connection with
the transfer, including attorneys’ fees and disbursements.
          ii. Pledgor acknowledges that compliance with the Securities Act of
1933, as amended, the rules and regulations thereunder (collectively, the “Act”)
may impose limitations on the right of the Bank to sell or otherwise dispose of
securities included in the Collateral. For this reason, Pledgor hereby
authorizes the Bank to sell any securities included in the Collateral in such
manner and to such person as would, in the sole discretion of the Bank, help to
ensure the prompt transfer or sale of such securities and shall not require any
of such securities to be registered or qualified under any applicable securities
law. Without limiting the generality of the foregoing, in any such event the
Bank in its sole discretion may (i) proceed to make a private sale
notwithstanding that a registration statement for the purpose of registering any
of such securities could be or shall have been filed under the Act;
(ii) approach and negotiate with a single possible purchaser to effect such
sale; (iii) restrict such sale to a purchaser who will represent and agree that
such purchaser is purchasing for its own account, for investment and not with a
view to the distribution or sale of any of such securities; or (iv) require that
any sale hereunder (including a sale at auction) be conducted subject to
restrictions (A) as to the financial sophistication and ability of any person
permitted to bid or purchase at sale, (B) as to the content of legends to be
placed upon any certificates representing the securities sold in such sale,
including restrictions on future transfer thereof, (C) as to the representations
required to be made by each person bidding or purchasing at such sale relating
to that person’s access to financial information about Pledgor or any issuer of
any of such securities, such person’s intentions as to the holding of any of
such securities so sold for investment, for its own account, and not

-15-



--------------------------------------------------------------------------------



 



with a view to the distribution thereof, and (D) as to such other matters as the
Bank may, in its sole discretion, deem necessary or appropriate in order that
such sale (notwithstanding any failure so to register) may be effected in
compliance with the UCC and other laws affecting the enforcement of creditors’
rights under the Act and all applicable state securities laws. Pledgor
understands that a sale under the above circumstances may yield a substantially
lower price for such securities than would otherwise be obtainable if the same
were registered and sold in the open market, and Pledgor shall not attempt to
hold the Bank responsible for sale of any of such securities at an inadequate
price even if the Bank accepts the first offer received or if only one potential
purchaser appears or bids at any such sale. If the Bank shall sell any
securities included in the Collateral at a sale, the Bank shall have the right
to rely upon the advice and opinion of any qualified appraiser, investment
banker or broker as to the commercially reasonable price obtainable on the sale
thereof but shall not be obligated to obtain such advice or opinion. Pledgor
acknowledges that, notwithstanding the legal availability of a private sale or a
sale subject to restrictions of the character described above, the Bank may, in
its sole discretion, elect to seek registration of any securities included in
the Collateral under the Act (or any applicable state securities laws). Pledgor
hereby assigns to the Bank any registration rights or similar rights Pledgor may
have from time to time with respect to any securities included in the
Collateral.
     b. Substitution of Collateral. Prior to an Event of Default, Pledgor may
request the Bank in writing to liquidate an item of the Collateral held by the
Bank and use the Proceeds thereof to purchase substitute items of the
Collateral. If the Bank grants such request, the items purchased with the
Proceeds shall constitute part of the Collateral without the need for any
additional notice or action by the Bank or Pledgor.
     c. Subsequent Changes Affecting Collateral. Pledgor acknowledges that it
has made its own arrangements for keeping informed of changes or potential
changes affecting the Collateral including, but not limited to, conversions,
subscriptions, exchanges, reorganizations, dividends, tender offers, mergers,
consolidations, maturity of bonds or other financial assets and shareholder
meetings. Pledgor agrees that the Bank has no responsibility to inform Pledgor
of such matters or to take any action with respect thereto even if any of the
Collateral has been registered in the name of the Bank or its agent or nominee.
     d. Tax Reporting. All items of income, gain, expense and loss recognized in
any Brokerage Account or any Collateral in the possession of the Bank shall be
reported to the Internal Revenue Service and all state and local taxing
authorities under the name and taxpayer identification number of Pledgor.
     e. Right to Cure. The Bank has the right, but not the obligation, to
perform at Pledgor’s expense any of Pledgor’s obligations with respect to the
Collateral under this Agreement. Further, at its option, the Bank may pay and
discharge taxes, liens, securities interest or other encumbrances on or adverse
claim against the Collateral and Pledgor agrees to reimburse the Bank for any
payment made or any expenses incurred (including attorneys’ fees) by the Bank
pursuant to the foregoing.
9. DEFAULT.
     a. Remedies Upon Default. At any time, and from time to time, after the
occurrence or existence of any Event of Default the Bank may take one or more of
the following remedies:
          i. Loan Agreements. The Bank shall be entitled to the remedies set
forth in Section 7.2 of the Revolving Credit Agreement and Section 7.2 of the
Term Loan Agreement.
          ii. Sale of Collateral.
               (1) The Bank may, in its sole discretion, transfer and realize
upon its interest in any portion of the Collateral by public or private sale or
otherwise, without notice to Pledgor including, without limitation, (i) deliver
a notice under any Control Agreement to an Institution for the sale or other
disposition of the financial assets in a Brokerage Account, (ii) remove any
financial asset in a Brokerage Account and register such asset in the Bank’s
name or the name of the Bank’s Institution or nominee or any other nominee;
(iii) exchange certificates representing any of the Collateral for certificates
of larger or smaller denominations; (iv) collect, including by legal action, any
notes, checks or other instruments for the payment of money included in the
Collateral and compromise or settle with any obligor of any such instrument.
               (2) If notice of the time and place of any public sale of any of
the Collateral or the time after which any private sale or other intended
disposition thereof is required by the UCC, Pledgor acknowledges that five
(5) days advance notice shall constitute reasonable notice. The Bank shall not
be obligated to make any sale of any of the Collateral regardless of notice of
sale having been given. The Bank may adjourn any public or private sale from
time to time by announcing at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned.
               (3) If, under the UCC, the Bank may purchase any portion of the
Collateral, it may in payment of any part of the purchase price thereof, cancel
any part of the Obligations.
               (4) If any portion of the Collateral is sold on credit or for
future delivery, it need not be retained by the Bank until the purchase price is
paid and the Bank shall incur no liability if the purchaser fails to take up or
pay for such portion of the Collateral. In case of any such failure, such
portion of the Collateral may be sold again.
               (5) Pledgor shall execute and deliver to the purchasers of any
portion of the Collateral all instruments and other documents necessary or
proper to sell, convey and transfer title to such portion of the Collateral and,
if approval of any sale of such portion of the Collateral by any governmental
body or officer is required, Pledgor shall prepare or cooperate fully in the
preparation of and cause to be filed with such governmental body or officer all
necessary or proper applications, reports, registration statements and forms and
do all other things necessary or proper to expeditiously obtain such approval.
          iii. Set-off. The Bank shall have the right but not the obligation to
set off against the Obligations any amount owing by the Bank or any of its
Affiliates in any capacity to any Pledgor in any capacity. Such set-off shall be
deemed to have been exercised immediately at the time the Bank or such Affiliate
elect to do so.
          iv. Termination of Commitments. Any commitment of the Bank to grant
any financial accommodation to Pledgor (or Borrower, if not same) shall
terminate.
     b. Application of Proceeds. Any cash held by the Bank as part of the
Collateral and all cash Proceeds of any sale of, collection from or other
realization upon any portion of the Collateral may, in the sole discretion of
the Bank, be held by the Bank as collateral for, or then or at any time be
applied, after payment of the Bank’s Costs (defined below), in whole or in part
against, the Obligations or any part thereof in such order as the Bank may
elect, in its sole discretion. Any surplus of such cash or cash Proceeds held by
the Bank and remaining after the Bank’s Costs and the Obligations have been
indefeasibly paid in full shall be paid over to Pledgor or to whomever may be
lawfully entitled to receive such surplus.
     c. Consent to Change Collateral to Book-Entry or Uncertificated Form.
Pledgor authorizes the Bank and each Institution to take, at Pledgor’s expense,
all steps necessary to change to appropriate form each certificated item of the
Collateral which is eligible for safekeeping in uncertificated form, to be
maintained in a Brokerage Account subject to a Control Agreement (if held with
an Institution) or to be held by the Bank (subject to the delivery requirements
in Section 2(d) hereof). Pledgor understands that there may be some delay and
expense in release of uncertificated items of the Collateral if Pledgor requires
its reissue in certificated form and that change to book-entry form for U.S.
Treasury securities may not be reversible.

-16-



--------------------------------------------------------------------------------



 



     d. Registered Holder of Collateral. Pledgor authorizes the Bank to transfer
any of the Collateral into its own name or that of its nominee so that the Bank
or its nominee may appear on record as the sole owner thereof; provided,
however, notwithstanding such a transfer, the Bank shall refrain from exercising
its rights under Section 9 hereof until the occurrence of an Event of Default.
10. STANDARD OF CARE. Other than the exercise of reasonable care in the custody
of the Collateral in the Bank’s physical possession, the Bank shall have no
responsibility or duty with respect to any of the Collateral or any matter or
proceeding arising out of or relating thereto and shall have no liability to
Pledgor (or Borrower, if not same) arising from any failure or delay by the
Bank. The Bank shall be deemed to have exercised reasonable care in the custody
and preservation of any portion of the Collateral which is in its possession if
the Bank affords such portion of the Collateral treatment substantially equal to
the treatment that the Bank accords its own assets of a similar nature;
provided, however, that the Bank shall have no duty to sell or convert any of
the Collateral whose market value is declining. In no event shall the Bank be
obligated to (a) preserve any right or remedy of Pledgor against any party with
respect to any of the Collateral; (b) ascertain any maturity, call, exchange,
conversion, redemption, offer, tender or similar matter relating to any of the
Collateral or provide notice of any such matter to Pledgor; or (c) provide to
Pledgor any communication received by the Bank or its nominee. Pledgor
acknowledges that Pledgor is not looking to the Bank to provide it with
investment advice.
11. COSTS AND EXPENSES; INDEMNITY.
     a. Bank Costs. Pledgor agrees to pay on demand all costs and expenses
incurred by the Bank in enforcing this Agreement, in realizing upon or
protecting any of the Collateral (including preserving the value of any of the
Collateral) and in enforcing and collecting any of the Obligations or any
guaranty thereof, including, without limitation, if the Bank retains counsel for
advice, suit, appeal, insolvency or other proceedings under the Federal
Bankruptcy Code or otherwise, or for any of the above purposes, the actual
attorneys’ fees incurred by the Bank (collectively “Bank Costs”). Payment of all
Bank Costs is secured by the Collateral. Bank Costs shall accrue interest at the
highest legal rate from the date of demand until payment is received by the
Bank.
     b. Indemnity. Pledgor shall indemnify the Bank and its directors, officers
and employees, agents and attorneys against, and hold them harmless from, all
liabilities, costs or expenses, including attorneys’ fees, incurred by any of
them under the corporate or securities laws applicable to holding, registering
or selling any of the Collateral, except for liability, costs or expenses
arising out of the recklessness or willful misconduct of the Bank.
12. MISCELLANEOUS.
     a. Remedies Cumulative; Non-Waiver. The Bank shall have all of the rights
and remedies of a secured party under the UCC and other applicable law as well
as those specified by agreement with Pledgor or Borrower. All rights and
remedies of the Bank are cumulative, and no right or remedy shall be exclusive
of any other right or remedy. No single, partial or delayed exercise by the Bank
of any right or remedy shall preclude full and timely exercise at any time of
any right or remedy of the Bank without notice. No course of dealing or other
conduct, no oral agreement or representation made by the Bank, and no usage of
trade, shall operate as a waiver of any right or remedy of the Bank. No waiver
of any right or remedy of the Bank shall be effective unless made specifically
in writing by the Bank.
     b. Construction This Agreement and any agreement executed in connection
herewith contains the entire agreement between the Bank and Pledgor with respect
to the Collateral, and supersedes every course of dealing, other conduct, oral
agreement and representation previously made by the Bank. Pledgor expressly
disclaims any reliance on any oral representation of the Bank with respect to
the subject matter of this Agreement or otherwise. No change in this Agreement
shall be effective unless made in a writing duly executed by the Bank. This
Agreement is a binding obligation enforceable against Pledgor and its successors
and assigns and shall inure to the benefit of the Bank and its successors and
assigns. Each provision of this Agreement shall be interpreted as consistent
with existing law and shall be deemed amended to the extent necessary to comply
with any conflicting law. If a court deems any provision invalid, the remainder
of this Agreement shall remain in effect. Pledgor agrees that, in any legal
proceeding, a copy of this Agreement kept in the course of the Bank’s business
may be admitted into evidence as an original. Unless the context otherwise
clearly requires, references to plural includes the singular and references to
the singular include the plural and “or” has the inclusive meaning represented
by the phrase “and/or”. Section headings are for convenience only. Neuter
pronouns shall be construed as masculine or feminine, and singular forms as
plural, as appropriate.
     c. Guaranty of Obligations. Solely to the extent required by applicable law
to make the Collateral available for payment of the Obligations, Pledgor
guarantees the payment of the Obligations, without set-off, counterclaim or
other deduction and without limitation as to amount.
     d. Waiver of Subrogation. Pledgor hereby waives any claim, right or remedy
which Pledgor may now have or hereafter acquire against Borrower that arises
hereunder or from the performance by Pledgor hereunder including, without
limitation, any claim, remedy or right of subrogation, reimbursement,
exoneration, indemnification, contribution or participation in any claim, right
or remedy of the Bank against Borrower or any security which the Bank now has or
hereafter acquires, whether or not such claim, right or remedy arises in equity,
under contract, by statute, under common law or otherwise.
     e. Notices. Any demand or notice hereunder or under any applicable law
pertaining hereto shall be in writing and duly given if delivered to Pledgor (at
its address on the Bank’s records) or to the Bank (at the address on page one
and separately to the Bank officer responsible for Borrower’s relationship with
the Bank). Such notice or demand shall be deemed sufficiently given for all
purposes when delivered (i) by personal delivery and shall be deemed effective
when delivered, or (ii) by mail or courier and shall be deemed effective three
(3) business days after deposit in an official depository maintained by the
United States Post Office for the collection of mail or one (1) business day
after delivery to a nationally recognized overnight courier service (e.g.,
Federal Express). Notice by e-mail is not valid notice under this or any other
agreement between Pledgor and the Bank.
     f. Joint and Several Liability. If there is more than one Pledgor, each of
them shall be jointly and severally liable pursuant to this Agreement and the
term “Pledgor” shall include each as well as all of them.
     g. Governing Law and Jurisdiction. This Agreement has been delivered to and
accepted by the Bank and will be deemed to be made in the State of New York.
Except as otherwise provided under federal law, this Agreement will be
interpreted in accordance with the laws of the State of New York excluding its
conflict of laws rules. PLEDGOR HEREBY IRREVOCABLY CONSENTS TO THE EXCLUSIVE
JURISDICTION OF ANY STATE OR FEDERAL COURT IN ERIE COUNTY, NEW YORK; PROVIDED
THAT NOTHING CONTAINED IN THIS NOTE WILL PREVENT THE BANK FROM BRINGING ANY
ACTION, ENFORCING ANY AWARD OR JUDGMENT OR EXERCISING ANY RIGHTS AGAINST
BORROWER INDIVIDUALLY, AGAINST ANY SECURITY OR AGAINST ANY PROPERTY OF BORROWER
WITHIN ANY OTHER COUNTY, STATE OR OTHER FOREIGN OR DOMESTIC JURISDICTION.
Pledgor acknowledges and agrees that the venue provided above is the most
convenient forum for both the Bank and Pledgor. Pledgor waives any objection to
venue and any objection based on a more convenient forum in any action
instituted under this Agreement.
     h. Waiver of Jury Trial. Pledgor and The Bank hereby knowingly,
voluntarily, and intentionally waive any right to trial by jury Pledgor and The
Bank may have in any action or proceeding, in law or in equity, in connection
with this Agreement or the transactions related hereto. Pledgor represents and
warrants that no representative or agent of The Bank has represented, expressly
or otherwise, that The Bank will not, in the event of litigation, seek to
enforce this Jury Trial Waiver. Pledgor acknowledges that The Bank has been
induced to enter into this Agreement by, among other things, the provisions of
this section.

-17-



--------------------------------------------------------------------------------



 



13. TIN CERTIFICATION. Under penalties of perjury, Pledgor certifies that:
(1) the taxpayer number set forth below is Pledgor’s correct social security or
employer identification number (or I am waiting for a number to be issued to
me); and (2) Pledgor is not subject to backup withholding because (a) Pledgor is
exempt from backup withholding; (b) Pledgor has not been notified by the
Internal Revenue Service (aIRS@) that it is subject to backup withholding as a
result of a failure to report all interest or dividends; or (c) the IRS has
notified Pledgor that it is no longer subject to backup withholding.
CERTIFICATION INSTRUCTIONS: Pledgor must cross out item (2) if it has been
notified by the IRS that Pledgor is currently subject to backup withholding
because of under-reporting interest or dividends on Pledgor’s tax return.
(Please check here o only if you are subject to backup withholding.)
The IRS does not require your consent to any provision of this document other
than the certifications required to avoid backup withholding.
14. RELEASE OF SECURITY INTEREST, TERMINATION OF PLEDGE. Notwithstanding any
other provision of this Agreement, the Revolving Credit Agreement or the Term
Loan Agreement, the Bank agrees to release the Collateral from the security
interest granted hereunder, and terminate this Agreement in writing, upon the
concurrent satisfaction of all of the following conditions:

  a.   Capitalization. The Pledgor and its subsidiaries, are in compliance with
the capital ratios required by Section 6.8 of the Term Loan Agreement ;     b.  
Net Income. The consolidated net income of the Pledgor, calculated in accordance
with Section 6.10 (A) of the Term Loan Agreement, for the previous four fiscal
quarters of the Pledgor, shall not be less than Twenty Million Dollars
($20,000,000.00);     c.   Nonperforming Assets to Total Loans and Other Real
Estate Ratio. The Pledgor’s Nonperforming Assets to Total Loans and Other Real
Estate Ratio, calculated in accordance with Section 6.7 of the Term Loan
Agreement, does not exceed 2.0%;     d.   Regulatory Enforcement. Neither
Pledgor nor any of its subsidiaries is the subject of any pending or, to
Pledgor’s or any of its subsidiaries knowledge, threatened, regulatory
enforcement action, proceeding or investigation; and     e.   Other Default. No
other default under this Agreement exists.

15. REINSTATEMENT OF SECURITY INTEREST AND PLEDGE. In the event that, after the
release of the security interest granted hereunder and the termination of this
Agreement pursuant to Section 14 hereof, Pledgor shall, at any time during the
effective period of the Term Loan Agreement, fail to satisfy the conditions
contained in Section 14 (a) or Section 14(d) hereof, Pledgor covenants and
agrees that it shall promptly execute another pledge of securities, in
substantially the same form as this Agreement and acceptable to the Bank, once
again subjecting the Collateral to a security interest and pledge in favor of
the Bank. At Pledgor’s expense, Pledgor shall do such further acts and execute
and deliver to the Bank all such additional conveyances, financing statements,
certificates, stock or bond powers, instruments, legal opinions and other
assurances as the Bank may from time to time request or require to protect,
assure or enforce its interests, rights and remedies under this Section 15. The
provisions of this Section 15 shall survive any termination of this Agreement.
Dated:                                                

                  TAX ID/SS #       FINANCIAL INSTITUTIONS, INC.    
 
                        PLEDGOR    
 
               
 
      By:        
 
         
 
            Name: Ronald A. Miller    
 
                        Its: Senior Vice President & CFO    

ACKNOWLEDGMENT

     
STATE OF NEW YORK)
   
 
  : SS.
COUNTY OF WYOMING)
   

     On the                      day of                     , in the year
20                    , before me, the undersigned, a Notary Public in and for
said State, personally appeared Ronald A. Miller , personally known to me or
proved to me on the basis of satisfactory evidence to be the individual(s) whose
name(s) is (are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), and that by
his/her/their signature(s) on the instrument, the individual(s), or the person
upon behalf of which the individual(s) acted, executed the instrument.

     
 
   
 
   
# 220858 v4
  Notary Public

-18-



--------------------------------------------------------------------------------



 



FINANCIAL INSTITUTIONS, INC.
PLEDGE OF SECURITIES
SCHEDULE A
DESCRIPTION OF PLEDGED SECURITIES

-19-



--------------------------------------------------------------------------------



 



EXHIBIT E
FINANCIAL INSTITUTIONS, INC. REPORT OF CHIEF FINANCIAL OFFICER
     Financial Institutions, Inc. (the “Borrower”) hereby certifies that:
     This Report is furnished pursuant to Section 5.1(c) of the Term Loan Credit
Agreement dated as of December 15, 2003, as amended from time to time, and
Section 5.1(c) of the Revolving Credit Agreement dated as of December 15, 2003,
as amended from time to time (collectively, the “Credit Agreements”) between the
Borrower and MANUFACTURERS AND TRADERS TRUST COMPANY. Unless otherwise defined
herein, the terms used in this Report have the meanings given to them in the
Credit Agreements.
     As required by Section 5.1(a) and (b) of the Credit Agreements, the
Consolidated financial statements of the Borrower for the [year/quarter] ended
                                        , 200___ (the “Financial Statements”),
prepared in accordance with generally accepted accounting principles
consistently applied, accompany this Report. The Financial Statements present
fairly the Consolidated financial position of the Borrower as at the date
thereof and the Consolidated results of operations of the Borrower for the
period covered thereby (subject only to normal recurring year-end adjustments
which will not in the aggregate be material in amount).
     The figures set forth in Schedule A for determining compliance by the
Borrower with the financial covenants contained in Sections 6.7, 6.9 and 6.10 of
the Credit Agreements are true and complete as of the date hereof.
     As of the date hereof, Borrower and its Material Subsidiaries, including
any other federally-insured depository institution that was acquired after
December 15, 2003 and prior to the Maturity Date, have total “Risk-Based Capital
Ratios”, “Tier I Risk-Based Capital Ratios”, and “Leverage Ratios”, as defined
in applicable FDIC regulations, as required by Section 6.8 of the Credit
Agreements.
     The activities of the Borrower and its Subsidiaries during the period
covered by the Financial Statements have been reviewed by me as Borrower’s Chief
Financial Officer or by employees or agents of Borrower under my immediate
supervision. Based on such review, to my best knowledge and belief, and as of
the date of this Report, no Default has occurred.*
WITNESS my hand this ___ day of                     200___.

             
 
  FINANCIAL INSTITUTIONS, INC.    
 
           
 
  By:        
 
   
 
          Chief Financial Officer    

 
*If a Default has occurred, this paragraph is to be modified with an appropriate
statement as to the nature thereof, the period of existence thereof and what
action the Borrower has taken, is taking, or proposes to take with respect
thereto.


-20-



--------------------------------------------------------------------------------



 



SCHEDULE A
to
EXHIBIT E
AFFIRMATIVE (FINANCIAL) COVENANTS
Nonperforming Assets to Total Loans and Other Real Estate Ratio (Section 6.7)

                          MAXIMUM PERMITTED:             5.0 %
 
                        ACTUAL:                
 
                       
 
  (i)   Non accrual and other loans and leases past due 90 days or more and
still accruing   $                                
 
                       
 
  (ii)   Other real estate owned   $                                
 
                       
 
  (iii)   Nonperforming Assets:                
 
      line (i) plus line(ii)           $                    
 
                       
 
  (iv)   Total Loans           $                    
 
                       
 
  (v)   Other real estate owned           $                    
 
                       
 
  (vi)   Nonperforming Assets to Total Loans                
 
      and Other Real Estate Ratio:                         [line (iii) divided
by (line (iv) plus line (v)] times 100              %  

     
Minimum Tangible Common Equity (Section 6.9)
   
 
   
REQUIRED:
  09/30/05 — 12/31//05    $100,000,000
 
  01/01/06 — 12/31/06    $104,000,000
 
  01/01/07 — 13/31/07    $108,000,000
 
  and then similar increases thereafter

ACTUAL:

                     
 
  (i)   Consolidated stockholders’ equity           $                     
 
                   
 
  (ii)   Consolidated stockholders’ preferred equity           $
                    

-21-



--------------------------------------------------------------------------------



 



                     
 
                   
 
  (iii)   Consolidated goodwill and intangibles            
 
                   
 
  (iv)   Total Tangible Common Equity:            
 
      line (i) minus line (ii) minus line (iii)           $                     

             
Debt Service Coverage Ratio (Section 6.10)
           
 
           
MINIMUM PERMITTED:
      09/30/05   1.25 : 1.00
 
  12/31/05 —09/30/06       1.75 : 1.00     12/31/06 and thereafter   1.35 : 1.00

ACTUAL:

                     
 
  (i)   Consolidated net income on            
 
      Rolling-Four Quarter Basis*           $                     
 
                   
 
  (ii)   Total principal payable by Borrower
during next four fiscal quarters           $                     
 
                   
 
  (iii)   Total interest accruing on total
principal payable by Borrower
during next four quarters           $                     
 
                   
 
  (iv)   Debt Service Coverage Ratio:            
 
      line (i) divided by [line (ii) plus line (iii)]                     :
1.00  

 

*   The measurements for 9/30/05, 12/31/05 and 3/31/06 shall exclude Borrower’s
second quarter 2005 loss of $11,965,000.00

     WITNESS my hand this ___ day of                     , 20___.

                  FINANCIAL INSTITUTIONS, INC.    
 
           
 
  By:        
 
     
 
    Chief Financial Officer    

-22-